Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Epstein on May 27, 2021.

2.	The application has been amended as follows: 

In claim 1, preamble after “A device for detecting an analyte in a body fluid sample”, “containing a plurality of cells” has been deleted.

In claim 1, line 8 after “of the body fluid sample”, --wherein the body fluid sample comprises a plurality of cells-- has been inserted.

In claim 1, line 15 after “capable of binding to the analyte, --released from the plurality of cells-- has been inserted.

Withdrawn claims 11-14 have been cancelled.

Claim 15 has been cancelled.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a device for detecting an analyte in a body fluid sample comprising a plurality of cells, as claimed, having a sample input and an immunoassay unit which comprises a detection surface, a mobile activating reagent arranged to activate the plurality of cells to release an analyte, a mobile first anti-analyte-antibody capable of binding to the analyte released from the cells; wherein the mobile activating reagent and the mobile first anti-analyte-antibody are stored in a dry state within the immunoassay unit and configured to be mixed with the body fluid sample for immunological reaction; so that complex formation between the mobile first anti-analyte-antibody and the analyte released from the cells proceeds at least partially simultaneous to the activation and release of the analyte from the cells.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



June 1, 2021